Exhibit 10.24

 

Pathmark Stores, Inc.

 

February 1, 1999

 

Mr. Marc Strassler

c/o Pathmark Stores, Inc.

200 Milik Street

Carteret, New Jersey 07008

 

Employment Agreement

 

Dear Mr. Strassler:

 

The following sets forth the agreement between Pathmark Stores, Inc. (the
“Company”) and you regarding the terms and conditions of your employment as an
officer and employee of the Company during the Term.

 

1.           Term of Employment Under the Agreement. The term of this Agreement
(the “Term”) shall commence on February 1, 1999 (the “Effective Date”) and shall
continue until the second anniversary of the Effective Date; provided, however,
that, commencing on February 1, 2000 and on each successive February 1st
thereafter (each a “Renewal Date”), the Term shall automatically extend for one
additional year, unless at least thirty days prior to the next Renewal Date the
Company has delivered to you or you have delivered to the Company written notice
of the desire not to extend the Term. For purposes of this Agreement, “Fiscal
Year” means the Company’s fiscal year. Subject to the provisions of Section 5
below, either party may terminate your employment under this Agreement at any
time.

 

2.            Employment During the Term. During the Term, you shall be employed
as a Senior Vice President of the Company, and your duties and responsibilities
to the Company shall be consistent in all respects with such position. In
addition, pursuant to this Agreement, in the sole discretion of the Company and
for no additional consideration, you agree to serve as an officer of any
subsidiary or parent corporation of the Company. You shall devote substantially
all of your business time, attention, skills and efforts exclusively to the
business of the Company, other than de minimis amounts of time devoted by you to
the management of your personal finances or to engaging in charitable or
community services. Your principal place of employment shall be the executive
offices of the Company, although you understand and agree that you will be
required to travel from time to time for business purposes.



3.        Compensation During the Term.

 

(a)          Salary. As compensation to you for all services rendered to the
Company, the Company will pay you a base salary (the “Salary”) at the rate of
$200,000 per annum, which will be reviewed annually by the Chief Executive
Officer of the Company and may be increased but not decreased by the Board of
Directors of the Company (the “Board”) or a duly appointed committee of the
Board (the “Committee”) on the basis of the recommendation of the Chief
Executive Officer. Hereinafter any reference to the Board shall be interpreted
to mean either the Board or, in the event that the Board has delegated its
authority or responsibility in such context to the Committee, the Committee.
Your Salary will be paid to you in accordance with the Company’s regular payroll
practices.

 

(b)          Annual Bonus. During the Term, you shall be eligible to participate
in the Company’s Executive Incentive Plan (the “EIP”). Under the EIP, for the
first Fiscal Year ending during the Term, you will be eligible to earn an annual
bonus (the “Annual Bonus”) of up to 55% of your actual Salary earned during the
applicable Fiscal Year (the “Maximum Bonus Amount”), based on targets set by the
Board for your Annual Bonus for such Fiscal Year. The Maximum Bonus Amount will
be reviewed annually by the Board and may be increased but not decreased
pursuant to such review. The Maximum Bonus Amount for any partial Fiscal Year
occurring during the Term shall be prorated. The Annual Bonus earned by you for
any Fiscal Year will be paid to you within 120 days following the end of such
Fiscal Year.

 

(c)          Benefits. During the Term, you shall be eligible to participate in
each pension, welfare and fringe benefit program made available generally to
executives of the Company in accordance with the terms and provisions of each
such program; provided, however, that the Company shall not be obligated to
provide any supplemental retirement plan or any similar arrangement to you.

 

(d)          Business Expenses. The Company will reimburse you upon presentation
by you of appropriate documentation for business expenses reasonably incurred by
you in connection with the performance of your duties under this Agreement.

 

4.            Sale Bonus. (a) General Terms. In the event of a Sale of the
Company (as defined in Section 4(d) hereof) during your employment by the
Company pursuant to this Agreement and within the twelve-month period after the
Effective Date (the “Sale Bonus Period”), you shall receive a sales bonus (the
“Sale Bonus”) equal to the greater of (i) your then current Salary multiplied by
two and (ii) an amount equal to one percent of the fair market value of the cash
and property received by the equity holders of both preferred and common stock
of SMG-II Holdings Corporation (“Holdings”) and its wholly-owned subsidiaries
(the “Sale Price”) as a result of the Sale of the Company; provided, however,
that in the event of your Involuntary Termination on or after September 1, 1999
and prior to a Sale of the Company, you shall receive the Sale Bonus in the
event of a Sale of the Company in accordance with the terms of this Section 4 in
the same manner as if your employment with the Company had continued. The
determination of whether a Sale of the Company has occurred,



the Sale Price and the Sale Bonus shall be made in good faith by the Board of
Directors of Holdings immediately prior to the consummation of the Sale of the
Company and, absent manifest error, shall be final and binding on you, the
Company, Holdings and all other interested parties.

 

(b)          Payment of Sales Bonus. (i) Sale of the Company—No Post Closing
Adjustment. In the event that either the Sale Bonus shall be calculated
according to Section 4(a)(i) above or, if the alternative calculation pursuant
to Section 4(a)(ii) shall be applied, the transaction resulting in a Sale of the
Company does not include any provisions either (A) for an earn-out with respect
to which a part of the Sale Price will be paid to the selling equity holders
(which holders may be at the level of the Company, PTK Holdings, Inc.,
Supermarkets General Holdings Corporation or Holdings, or any successor thereto)
(the “Sellers”) either in full or in part in one or more installments after the
closing date of the Sale of the Company (the “Closing Date”) or any similar
deferral of the payment of the Sale Price or (B) that would potentially require
the Sellers to reimburse any portion of the Sale Price to the purchaser or
require the purchaser to pay to the Sellers any amount in addition to the Sale
Price, as a result of a post-closing adjustment or any other reason, after the
Closing Date (either (A) or (B), a “Post-Closing Adjustment”), the Company shall
pay to you the Sale Bonus within five days following the Closing Date; provided,
however, that in no event shall the Sale Bonus be payable to you until the
Sellers shall have received the full amount of the Sale Price.

 

(ii)          Sale of the Company—Post-Closing Adjustment. In the event that the
Sale Bonus shall be calculated according to Section 4(a)(ii) and the Sale of the
Company transaction includes provisions for any Post-Closing Adjustment, the
Company shall pay the Sale Bonus according to the terms of this Section
4(b)(ii).

 

(A)         In the event that the Sale of the Company transaction includes a
Post-Closing Adjustment described in Section 4(b)(i)(A) above, the Company shall
pay you a portion of the Sale Bonus within five days after the Closing Date
equal to one percent of the portion of the Sale Price paid to the Sellers on or
about the Closing Date. Thereafter, as soon as practicable after any additional
portion of the Sale Price is paid to the Sellers, the Company shall pay you a
portion of the Sale Bonus equal to one percent of the additional portion of the
Sale Price then paid to the Sellers.

 

(B)         In the event that the Sale of the Company transaction is a
Post-Closing Adjustment described in Section 4(b)(i)(B) that would potentially
require the Sellers to reimburse any portion of the Sale Price to the purchaser
after the Closing Date, within five days after the Closing Date the Company
shall pay you a portion of the Sale Bonus determined in good faith by the Board
of Directors of Holdings immediately prior to the consummation of the Sale of
the Company, less an amount that shall take into account the potential
adjustment to the Sales Price (the “Withheld Amount”). As soon as practicable
after the Sellers know with certainty the portion, if any, of the Sale Price
that the Sellers must reimburse to the purchaser and the Sellers make such
reimbursement, if any, the Company shall pay to you a prorated portion of the
Withheld Amount corresponding to the portion of the maximum potential amount
that



Sellers may have been required to reimburse to the purchaser less the amount
actually reimbursed.

 

(C)         In the event that the Sale of the Company transaction is a
Post-Closing Adjustment described in Section 4(b)(i)(B) that would potentially
require the purchaser to pay to the Sellers any amount in addition to the Sale
Price after the Closing Date, within five days after the Closing Date, the
Company shall pay you the Sale Bonus. Thereafter, as soon as practicable after
the purchaser knows with certainty the additional amount that such purchaser
must pay to the Sellers, if any, and the purchaser makes such payment to the
Sellers, the Company shall pay to you an additional amount determined in good
faith by the Board that shall take into account the additional payment made by
the purchaser to the Sellers.

 

(c)          Single Sales Bonus. The parties hereto acknowledge and agree that
you shall be entitled to receive only one Sale Bonus under this Agreement which
shall become payable in connection with the first Sale of the Company occurring
during the twelve-month period following the Effective Date and that in the
event any additional Sale of the Company occurs during such twelve-month period
or otherwise during the Term, you will not be entitled to any Sale Bonus as a
consequence thereof.

 

(d)          Sale of the Company. (i) Events Constituting a Sale of the Company.
“Sale of the Company” shall been deemed to have occurred at the time that the
Company, Holdings or any subsidiary enters into a binding agreement the end
result of which shall be any of the following events:

 

(A)         any transaction through which an Independent Third Party (as
hereinafter defined) directly acquires, in exchange for cash, stock or property,
fifty percent or more of the aggregate equity securities of Holdings for which
the MLCP Investors and the Equitable Investors (as defined in the Amended and
Restated Stockholders Agreement among Holdings and its Stockholders dated
January 22, 1998) (together, the “Stockholders”) are Beneficial Owners (as
hereinafter defined) as of the Effective Date. For purposes of this Agreement,
“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended, and “Independent Third Party”
shall mean any entity other than any of the Stockholders or any entity
controlled by or under common control with any of the Stockholders; and

 

(B)         any transaction through which an Independent Third Party that is
engaged in any business that is classified within Section 42, Section 44, or
Section 45 of the 1997 edition of the U.S. government publication North American
Industry Classification System, directly acquires in exchange for cash, stock or
property fifty percent or more of either (I) the aggregate equity securities of
the Company, PTK Holdings, Inc. or Supermarkets General Holdings Corporation, or
(II) the Company’s assets.



(ii)          Events Not Constituting a Sale of the Company. A Sale of the
Company shall not include any change of ownership resulting from either (A) a
public offering of any of the securities of the Company, Holdings or any of
their affiliates pursuant to an effective registration statement under the
Securities Act of 1933, as amended, or (B) except as provided in Sections
4(d)(i)(A) and 4(d)(i)(B), any private placement of any of the securities of the
Company, Holdings or any of their affiliates.

 

5.            Effect of Termination of Employment. Definitions of terms first
used and not otherwise defined in this Section 5 are set forth in Section 5(g).

 

(a)          Involuntary Termination. (i) Subject to 5(f) below, in the event of
your Involuntary Termination (as defined in Section 5(g) below) during the Term,
the Company shall pay you (A) the full amount of the accrued but unpaid Salary
you have earned through the Date of Termination (as defined in Section 5(d)
below), plus a cash payment (calculated on the basis of your rate of Salary then
in effect) for all unused vacation time which you may have accrued as of the
Date of Termination; (B) the amount of any earned but unpaid Annual Bonus for
any Fiscal Year of the Company ended on or prior to the Date of Termination; and
(C) any unpaid reimbursement for business expenses you are entitled to receive
under Section 3(d) above. If such Involuntary Termination occurs on or after
September 1, 1999, you will continue to be eligible to receive the Sale Bonus in
accordance with the terms of Section 4 hereof.

 

(ii)          In the event of your Involuntary Termination during the Term prior
to a Sale of the Company, the Company shall pay you a severance amount equal to
your annual rate of Salary, based on the annual rate then in effect immediately
prior to such Involuntary Termination, multiplied by a fraction the numerator of
which shall be the number of months remaining in the Term and the denominator of
which shall be twelve (the “Severance Amount”); provided, however, that in no
event shall the Severance Amount be greater than twice your annual rate of
Salary. The Severance Amount shall be payable in installments during the period
beginning on the Date of Termination and ending on the last day of the Term (the
“Severance Period”) in accordance with the Company’s ordinary payroll practices.

 

(iii)          In the event of your Involuntary Termination during the Term and
on or after a Sale of the Company, the Company shall pay you a severance amount
equal to your Salary, as in effect on the Date of Termination, multiplied by two
(the “Sale Severance Amount”). You shall receive the Sale Severance Amount in
installments during the period beginning on the Date of Termination and ending
on the second anniversary thereof (the “Sale Severance Period”) in accordance
with the Company’s ordinary payroll practices.

 

(iv)          In the event of your Involuntary Termination during the Term, you
and your eligible dependents shall continue to be eligible to participate during
the Benefit Continuation Period (as hereinafter defined) in the welfare benefit
plans, including medical, dental, health, life and similar insurance plans
applicable to you immediately prior to your Involuntary Termination on the same
terms and conditions in effect for you and your dependents immediately prior to
such Involuntary Termination. For purposes of this



Agreement, “Benefit Continuation Period” shall mean, in connection with your
Involuntary Termination, the period beginning on the Date of Termination and
ending on the earliest to occur of (A) the end of the Severance Period or Sale
Severance Period, as applicable, (B) the date you are eligible to be covered
under the benefit plans of a subsequent employer and (C) the date of your breach
of any provision of Section 6 hereof.

 

(v)          Except as otherwise provided in the provisions of any employee
benefit plan in which you are a participant, in the event of your Involuntary
Termination, as of the Date of Termination, you will relinquish the right to any
additional payments or benefits from the Company under this Agreement or
otherwise.

 

(b)          Voluntary Resignation; Termination for Cause. In the event your
employment ends at any time during the Term as a result of your resignation
without Good Reason (as defined in Section 5(g) below) or a termination by the
Company for Cause (as defined in Section 5(g) below), the Company shall pay you
the full amount of the accrued but unpaid Salary you have earned through the
Date of Termination, plus a cash payment (calculated on the basis of your rate
of Salary then in effect) for all unused vacation time which you may have
accrued as of the Date of Termination and any unpaid reimbursement for business
expenses you are entitled to receive under Section 3(d) above. You shall
immediately relinquish the right to any other payments or benefits from the
Company under this Agreement or otherwise, except with respect to any employee
benefit plan that provides otherwise.

 

(c)          Death or Disability. If your employment with the Company ends as a
result of your death or Disability (as defined in Section 5(g) below) during the
Term, the Company shall pay you (or, in the event of your death, your
Beneficiary (as hereinafter defined)) the full amount of the accrued but unpaid
Salary you have earned through the Date of Termination, plus a cash payment
(calculated on the basis of your rate of Salary then in effect) for all unused
vacation time which you may have accrued as of the Date of Termination and any
unpaid reimbursement for business expenses you are entitled to receive under
Section 3(d) above. In addition, the Company shall pay you the amount of any
earned but unpaid Annual Bonus for any Fiscal Year of the Company ended on or
prior to the Date of Termination. Except as otherwise provided in this Section
(c) or the provisions of any employee benefit plan in which you are a
participant, as of the Date of Termination, you will relinquish the right to any
additional payments or benefits from the Company under this Agreement or
otherwise. For purposes of this Agreement, “Beneficiary” shall mean the person
or persons designated by you in writing to receive any benefits payable to you
hereunder in the event of your death or, if no such persons are so designated,
your estate. No Beneficiary designation shall be effective unless it is in
writing and received by the Company prior to the date of your death.

 

(d)          Date and Notice of Termination. Any termination of your employment
by the Company or by you during the Term shall be communicated by a notice of
termination to the other party hereto (the “Notice of Termination”). The Notice
of Termination shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated. The date of your termination of employment



with the Company (the “Date of Termination”) shall be determined as follows: (i)
if your employment is terminated for Disability, thirty days after a Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty-day period); (ii) if your
employment is terminated by the Company in an Involuntary Termination, the date
specified in the Notice of Termination (or if no date is specified in the Notice
of Termination, the date the Notice of Termination is delivered to you); (iii)
if your employment is terminated by the Company for Cause, the later of (A) the
date specified in the Notice of Termination and (B) the expiration of the
applicable period set forth in the definition of Cause during which you may
effect a cure or meet with the Board if such period expires without such cure
being effected by you and without a reversal on the part of the Board regarding
its decision to terminate you for Cause; (iv) if the basis for your Involuntary
Termination is your resignation for Good Reason, the Date of Termination shall
be the later of (A) the date specified in the Notice of Termination and (B) the
expiration of the applicable cure period set forth in the definition of Good
Reason if such period expires without such cure being effected by the Company;
(v) in the event of your resignation of employment other than for Good Reason,
the Date of Termination shall be the date set forth in the Notice of
Termination, which shall be no earlier than thirty days after the date such
notice is received by the Company; and (vi) the Date of Termination in the event
of your death shall be the date of your death.

 

(e)          No Mitigation or Reduced Severance Amount. The parties hereto
acknowledge and agree that, in the event of your Involuntary Termination, you
will not be required to mitigate your damages by affirmatively seeking other
employment or to accept a reduced Severance Amount or Sale Severance Amount, as
the case may be, in the event that you obtain other employment after such
termination.

 

(f)          Breach of Protective Covenants. If, following the Effective Date,
you breach any of the provisions of Section 6 below, you shall not be eligible,
as of the date of such breach, for any Severance Amount or Sale Severance
Amount, as the case may be, and all obligations of the Company to pay any
Severance Amount or Sale Severance Amount hereunder shall thereupon cease.

 

(g)          Definitions. For purposes of this Agreement, the following defined
terms shall apply:

 

(i)          “Cause” shall mean the termination of your employment with the
Company because of (A) your willful and repeated failure (other than by reason
of incapacity due to physical or mental illness) to perform the material duties
of your employment with the Company after notice from the Company of such
failure and your inability or unwillingness to correct such failure within
thirty days of such notice, (B) your conviction of a felony or your plea of no
contest to a felony, (C) perpetration by you of a material dishonest act or
fraud against the Company or any parent or subsidiary thereof or (D) any
material breach by you of this Agreement, including, but not limited to, any
breach of the covenants set forth in Section 6 hereof.



(ii)          “Disability” shall mean your absence from continuous full-time
employment with the Company for a period of at least 180 consecutive days by
reason of a mental or physical illness.

 

(iii)          “Good Reason” shall mean your resignation because of (A) the
failure of the Company to pay any material amount of compensation to you when
due, (B) any other material breach by the Company of the Agreement, (C) receipt
of notice by you pursuant to Section 1 hereof of the Company’s decision not to
extend the Term or (D) notice by the Company to you of the relocation of your
principal place of business to a location more than fifty miles from Carteret,
New Jersey unless you consent to such relocation. In order to constitute Good
Reason, you must provide written notification of your intention to resign within
sixty days after you know or have reason to know of the occurrence of any such
event. After you provide such written notice to the Company, the Company shall
have thirty days from the date of receipt of such notice to effect a cure of the
condition constituting Good Reason, and, upon cure thereof by the Company (which
cure shall be retroactive with respect to any monetary matter), such event shall
no longer constitute Good Reason.

 

(iv)         “Involuntary Termination” shall mean either (A) your termination of
employment by the Company other than for Cause or Disability or (B) your
resignation of employment with the Company for Good Reason.

 

6.          Protective Covenants.

 

(a)          No Competing Employment. During the period beginning on the
Effective Date and ending on the later of (i) the last day of the Term, (ii) the
last day of the Severance Period or (iii) the last day of the Sale Severance
Period (the “Restricted Period”), you shall not, without the prior written
consent of the Board, directly or indirectly, whether as owner, consultant,
employee, partner, joint venturer, or agent, through stock ownership, investment
of capital, lending of money or property, rendering of services, or otherwise
(except ownership of less than 1% of the number of shares outstanding of any
securities which are publicly traded), compete with the retail supermarket or
drugstore business, or any other business contributing at least 15% of the
consolidated revenues, of the Company or any parent or subsidiary of the Company
(such businesses are individually and as a group hereinafter referred to as the
“Business”), provide services to, whether as an employee or consultant, own,
manage, operate, control, participate in or be connected with (as a stockholder,
partner, or any similar ownership interest) any corporation, firm, partnership,
joint venture, sole proprietorship or other entity which so competes with the
Business, except for the aforementioned 1% ownership of publicly traded
securities. The restrictions imposed by this Section 6(a) shall not apply to any
state within the United States in which the Company, its parent or its
subsidiaries are not engaged in the Business and do not have an articulated plan
to engage in the Business in the future as of the Date of Termination. You
understand and agree that the rights and obligations set forth in this Section
6(a) may extend beyond the Term.

 

(b)          No Solicitation of Employees and Certain Other Persons. During the
Restricted Period, you shall not, without the prior written consent of the
Board, directly or



indirectly (i) solicit in competition with the Business any person, group or
class of persons who at any time either during the Term or during the Restricted
Period have any business relationship with the Business, the loss, diminution or
moderation of which would likely be detrimental to the Business; (ii) solicit or
recruit, directly or indirectly, any employee or independent contractor of the
Company for the purpose of being employed by you, directly or indirectly, or by
any competitor of the Company on behalf of which you are acting as an agent,
representative or employee; (iii) solicit, influence, or attempt to influence,
for a purpose or in a manner that would likely be materially detrimental to the
Business, any provider of services or products to the Business with respect to
its relationship with the Business, including, without limitation, any person or
entity which has been a provider of services or products to the Business during
the Executive’s employment with the Company, or take any action detrimental to
the existing or prospective relationships between the Business and any provider
of services; or (iv) assist or encourage any other person in carrying out,
directly or indirectly, any activity that would be prohibited by the provisions
of this Section 6(b) if such activity were carried out by you, and, in
particular, you agree that you will not, directly or indirectly, induce any
employee of the Business to carry out any such activity. You understand and
agree that the rights and obligations set forth in this Section 6(b) may extend
beyond the Term.

 

(c)          You recognize that the services you perform for the Company are
special, unique and extraordinary in that you may acquire confidential
information and trade secrets concerning the operations of the Company, its
parent and its subsidiaries, the use or disclosure of which could cause the
Company substantial loss and damages which could not be readily calculated, and
for which no remedy at law would be adequate. Accordingly, you covenant and
agree with the Company that you will not at any time, except in performance of
your obligations to the Company hereunder or with the prior written consent of
the Board, directly or indirectly, disclose any secret or confidential
information that you may learn by reason of your association with the Company.
The term “confidential information” includes, without limitation, information
not previously disclosed to the public or to the trade by the Company’s
management with respect to the Company or any of its parent’s or subsidiaries’
business plans, prospects and opportunities, the identity of any suppliers,
proprietary information regarding customers, operational strengths and
weaknesses, trade secrets, know-how and other intellectual property, systems,
procedures, manuals, confidential reports, product price lists, marketing plans
or strategies, and financial information. You understand and agree that the
rights and obligations set forth in this Section 6(c) are perpetual and, in any
case, shall extend beyond the Restricted Period or the Sale Severance Period, as
applicable.

 

(d)          Injunctive Relief. Without limiting the remedies available to the
Company, you acknowledge that a breach of any of the covenants contained in this
Section 6 may result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to seek a temporary restraining
order or a preliminary or permanent injunction restraining you from engaging in
activities prohibited by this Section 6 or such other relief as may be required
to specifically enforce any of the covenants in this Section 6.



7.          Successors: Binding Agreement.

 

(a)          Assumption by Successor. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place; provided, however, that no such assumption shall relieve the
Company of its obligations hereunder.

 

(b)          Enforceability: Beneficiaries. This Agreement shall be binding upon
and inure to the benefit of you (and your personal representatives and heirs)
and the Company and any organization which succeeds to substantially all of the
business or assets of the Company, whether by means of merger, consolidation,
acquisition of all or substantially all of the assets of the Company or
otherwise.

 

8.            Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand, sent by telecopier or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the Chief Executive Officer, Pathmark Stores, Inc., 200
Milik Street, Carteret, New Jersey 07008, telecopier: (732) 499-3460, with a
copy to the General Counsel of the Company, or to you at the address set forth
on the first page of this Agreement or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

 

(a)          No Rights to Continued Employment. Neither this Agreement nor any
of the rights or benefits evidenced hereby shall confer upon you any right to
continuance of employment by the Company or interfere in any way with the right
of the Company to terminate your employment, subject to the provisions of
Section 5 above, for any reason, with or without Cause.

 

(b)          Amendments, Waivers, Superceding Agreement. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing by the parties hereto. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement, and this Agreement shall supersede all prior
agreements, negotiations, correspondence, undertakings and communications of the
parties, oral or written, with respect to the subject matter hereof.



(c)          Validity: Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. If the final determination of a court of competent jurisdiction or
arbitrator declares, after the expiration of the time within which judicial
review (if permitted) of such determination may be perfected, that any term or
provision hereof is invalid or unenforceable, (i) the remaining terms and
provisions hereof shall be unimpaired and (ii) the invalid or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 

(d)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(e)          Withholding. Amounts paid to you hereunder shall be subject to all
applicable federal, state and local wage withholdings.

 

(f)           Headings. The headings contained in this Agreement are intended
solely for convenience of reference and shall not affect the rights of the
parties to this Agreement.

 

(g)          Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
Jersey applicable to contracts entered into and performed in such state.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

Sincerely,

 

 

 

PATHMARK STORES, INC.

 

 

 

 

 

By

/s/ James L. Donald

 

 

Name:

JAMES L. DONALD

 

 

Title:

PRESIDENT

 

 

Agreed to as of this 17th day of February, 1999.

 

 

/s/ Marc Strassler

Marc Strassler

 

 

 

 